In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Pleasantville dated July 19, 1995, which, after a hearing, denied the petitioners’ application for an area variance, the appeal is from a judgment of the Supreme Court, Westchester Counter (Nastasi, J.), entered November 1,1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, the respondent Zoning Board of Appeals correctly applied the balancing test contained in Village Law § 7-712-b (3) (b) in denying their application for an area variance (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Malin v Leibowitz, 229 AD2d 580; Matter of Eccles v Zoning Bd. of Appeals, 224 AD2d 525). Accordingly, its determination was neither irrational nor unreasonable and was properly sustained by the Supreme Court (see, Matter of Fuhst v Foley, 45 NY2d 441).
The petitioners’ remaining contentions lack merit (see, Aim Rent A Car v Zoning Bd. of Appeals, 156 AD2d 323). Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.